TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 20, 2014



                                     NO. 03-14-00276-CV


Appellant, Gulf Coast Coalition of Cities// Cross-Appellant, Railroad Commission of Texas
                                             v.

 Appellee, Railroad Commission of Texas// Cross-Appellee, Gulf Coast Coalition of Cities




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
      DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on March 31, 2014. Gulf Coast

Coalition of Cities and the Railroad Commission of Texas have filed a joint motion to dismiss

the appeal, and having considered the motion, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion and dismisses the appeal. Each party shall bear

their own costs relating to this appeal, both in this Court and the court below, and this decision

shall be certified below for observance.